In his motion for a rehearing, appellant claims that we committed many egregious errors in disposing of the questions presented by the record in this case.
He first complains because we held that Bill of Exception No. 31, relative to certain argument by the District Attorney, failed to show reversible error. The argument complained of as not being justified by any evidence is fully set out in our original opinion, as well as the testimony elicited by appellant on cross-examination of the witness Green. Hence we see no need for re-stating it here. It is our opinion that the question was properly disposed of and no useful purpose could be served by a further extended discussion thereof.
All of appellant's other principal complaints are based on some remarks by the District Attorney in his argument to the jury. Much of it is based on the evidence; others are reasonable deductions therefrom, and none of them appear to be of such inflammatory and prejudicial nature as to have swept *Page 596 
the jury from the path leading to even-handed justice. Appellant's punishment was assessed at only three years' confinement in the State penitentiary, although the evidence would have sustained a greater and more severe penalty. Under this state of the record, we would not be justified in holding that the jury were improperly influenced by the argument.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.